United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE AIR FORCE,
)
YOUNGSTOWN AIR RESERVE STATION,
)
Vienna, OH, Employer
)
___________________________________________ )
J.B., Appellant

Appearances:
John P. Lutseck, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1083
Issued: October 1, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 14, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated June 20, 2006 which affirmed the denial of her
emotional condition claim. She also appealed a December 11, 2006 decision which denied
further merit review. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of the appeal.
ISSUES
The issues are: (1) whether appellant met her burden of proof in establishing that she
sustained an emotional condition in the performance of duty; and (2) whether the Office properly
denied her request for reconsideration without further merit review.
FACTUAL HISTORY
On June 24, 2005 appellant, then a 38-year-old logistics support specialist, filed an
occupational disease claim, Form CA-2, alleging that she developed depression and anxiety due

to increased stress at work. She became aware of her condition on June 7, 2005, the day she
stopped work. On July 19, 2005 the Office asked appellant to submit evidence, including a
detailed description of the employment factors or incidents that she believed contributed to her
claimed illness. In a letter of the same date, the Office requested that the employing
establishment address appellant’s allegations.
In a May 3, 2005 statement, appellant alleged that her supervisor, Major Dawn K.
Sturdevant, was unapproachable, placed appellant in the middle of her battles and would roll her
eyes at her. She alleged that Major Sturdevant accused her of a homosexual relationship and
retaliated against her after she filed complaints with the inspector general on May 2
and 17, 2005. Appellant alleged that Major Sturdevant made comments to her about their work
problems and told her that slander was against the law. She alleged that Major Sturdevant
screamed, yelled, cursed, threw things and burst into fits of rage. Major Sturdevant told
appellant that she was paranoid and a national security threat. Appellant accepted another
position on April 25, 2005 with a tentative start date of June 26, 2005 but Major Sturdevant
sabotaged her transfer by placing a memorandum in her file accusing her of homosexual
conduct.
She filed two Equal Employment Opportunity (EEO) complaints against
Major Sturdevant which were pending. Appellant alleged that Major Sturdevant broke promises
to her regarding changing her security clearance. She alleged that Major Sturdevant requested
that she not speak with Major Coburn regarding her work situation and that she should follow the
chain of command. Appellant stated that Major Sturdevant unreasonably objected to her leave
requests and requested medical documentation substantiating her disability. She submitted
reports from Dr. Susan Kirsh, a Board-certified internist, dated June 7 and 23, 2005. Dr. Kirsh
treated appellant for chest pains of an unknown etiology and diagnosed adjustment disorder with
mixed anxiety and depressed mood related to a conflict at work.
In an October 30, 2004 statement, Major Sturdevant noted that appellant interrupted a
staff meeting by making inappropriate, hostile and disrespectful comments about her and another
supervisor. She recommended that appellant address concerns or problems in a professional
manner and stated that appellant had been previously counseled on her conduct and attitude. In
letters to appellant’s physician dated June 2 and 14, 2005, Major Sturdevant requested
information regarding appellant’s medical condition to assess her ability to perform her duties
without aggravating or worsening her condition. She noted that she did not falsely accuse
appellant of having a homosexual relationship but, rather, appellant had confided this
information to her and she reported it to her upline superior. Major Sturdevant denied retaliating
against appellant or verbally abusing her. She noted that appellant was currently absent without
leave due to lack of medical documentation substantiating her disability. On July 27, 2005
Major Sturdevant advised that appellant’s accusations were investigated by the employing
establishment commander and found to be unsubstantiated. She indicated that appellant had
behavioral and performance problems in her civilian and military capacities and was counseled
without success.
Appellant submitted an inspector general’s complaint dated May 2, 2005 and alleged that
in August and September 2004, she witnessed Major Sturdevant forge the signature of a senior
officer. In an inspector general’s complaint dated May 17, 2005, appellant alleged that Major
William Cunningham attempted to discredit her by informing supervisors that appellant was no
longer a member of the squadron.

2

In an August 30, 2005 decision, the Office denied appellant’s claim finding that the
claimed emotional condition did not arise in the performance of duty.
In a May 17, 2005 letter, the employing establishment noted that appellant’s tentative job
offer was withdrawn due to her pending discharge from the Air Force Reserve and ineligibility to
meet required qualifications of the job in question. In a July 21, 2005 notice of discharge, the
employing establishment advised appellant that she was entitled to submit statements or
documents on her behalf prior to the disposition of her case. On August 4, 2005 the employing
establishment issued a notice of separation during probation effective August 12, 2005. The
employing establishment noted that appellant was terminated because she was absent without
leave from June 27 to August 10, 2005 and did not provide sufficient medical documentation to
support her leave request. The employing establishment noted that Dr. Kirsh’s June 23, 2005
report did not provide a definitive diagnosis or estimate a return to work date. The employing
establishment noted that appellant’s position required her to hold a security clearance but a
clearance was not granted due to problems with appellant’s financial history. The employing
establishment indicated that it had been about one year since appellant’s security clearance
application, without a favorable adjudication, and it appeared unlikely that any clearance would
be granted.
On September 21, 2005 appellant requested an oral hearing. In a June 7, 2005 report,
Dr. Thomas J. Mako, a clinical psychologist, diagnosed mixed anxiety and depressed mood
related to an ongoing work-related conflict. On August 8, 2005 Dr. Kirsh diagnosed chest pain
due to cardiac, gastrointestinal or anxiety. Appellant submitted statements dated June 6 and
August 8, 2005 reiterating her allegations against Major Sturdevant. She disputed the separation
notice and advised that she properly requested leave without pay and was never notified that
additional information was needed to support her request. Appellant contended that the
employing establishment’s allegations regarding her security clearance were false and
inaccurate. In statements dated August 25, 2005, April 21 and June 13, 2006, appellant advised
that she was reinstated after an investigation found that her commanding officer’s statements
were not credible. She also alleged that an investigation of Major Sturdevant found that she
committed fraud and forged signatures.
By decision dated June 20, 2006, the hearing representative affirmed the August 30, 2005
decision, finding that appellant had not established any compensable employment factors.
In a letter dated November 3, 2006, appellant requested reconsideration. She noted that a
“decision” found that Major Sturdevant committed perjury in terminating her for an alleged
homosexual relationship. Appellant further advised that Major Sturdevant’s allegations caused
her emotional condition.
In a December 11, 2006 decision, the Office denied appellant’s reconsideration request
on the grounds that her letter neither raised substantive legal questions nor included new and
relevant evidence and was therefore insufficient to warrant review of the prior decision.

3

LEGAL PRECEDENT -- ISSUE 1
To establish her claim that she sustained an emotional condition in the performance of
duty, appellant must submit the following: (1) medical evidence establishing that she has an
emotional or psychiatric disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to her condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to her emotional condition.1
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,2 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under the Federal Employees’ Compensation Act.3
There are situations where an injury or an illness has some connection with the employment but
nevertheless does not come within the concept or coverage under the Act.4 When an employee
experiences emotional stress in carrying out her employment duties, and the medical evidence
establishes that the disability resulted from her emotional reaction to such situation, the disability
is generally regarded as due to an injury arising out of and in the course of employment. This is
true when the employee’s disability results from her emotional reaction to a special assignment
or other requirement imposed by the employing establishment or by the nature of her work.5
There are situations where an injury or an illness has some connection with the employment but
nevertheless does not come within the concept or coverage under the Act. Where the disability
results from an employee’s emotional reaction to her regular or specially assigned duties or to a
requirement imposed by the employment, the disability comes within the coverage of the Act.
On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or her frustration from not being permitted to work in a
particular environment or to hold a particular position.6
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.7 If a claimant does implicate a factor of
1

Donna Faye Cardwell, 41 ECAB 730 (1990).

2

28 ECAB 125 (1976).

3

5 U.S.C. §§ 8101-8193.

4

See Anthony A. Zarcone, 44 ECAB 751, 754-55 (1993).

5

Lillian Cutler, supra note 2.

6

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler, supra
note 2.
7

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

4

employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.8
ANALYSIS -- ISSUE 1
Appellant alleged that she experienced harassment and reprisals by Major Sturdevant,
after filing two complaints with the inspector general on May 2 and 17, 2005. She stated that
Major Sturdevant was unapproachable, that she put her in the middle of her battles, would roll
her eyes at her and accused her of confessing to a homosexual relationship. Major Sturdevant
made comments to appellant about their work problems after appellant asked her not to, she told
appellant that slander was against the law and sabotaged appellant’s transfer to another position.
To the extent that incidents alleged as constituting harassment by a supervisor are established as
occurring and arising from appellant’s performance of her regular duties, these could constitute
employment factors.9 However, for harassment to give rise to a compensable disability under the
Act, there must be evidence that harassment did in fact occur. Mere perceptions of harassment
are not compensable under the Act.10
The factual evidence fails to support appellant’s claim of harassment. Major Sturdevant
noted that she did not falsely accuse appellant of having a homosexual relationship, rather,
appellant confided this information to her and she reported it to her superior. She stated that she
did not take any retaliatory action against appellant and did not verbally abuse her.
Major Sturdevant noted that appellant was absent without leave due to lack of proper medical
documentation. On July 27, 2005 Major Sturdevant advised that appellant’s accusations against
her were investigated through the commander and determined to be unsubstantiated. She
indicated that appellant had behavioral and performance problems in both her civilian and
military capacities. The employing establishment noted that appellant’s tentative job offer was
withdrawn because she was ineligible to meet the required qualifications for the position she
sought and because she could not obtain a security clearance due to problems with her financial
history.
General allegations of harassment are not sufficient.11 In this case, appellant has not
submitted sufficient evidence to establish harassment by her supervisor.12 Although she alleged
that her supervisor discriminated and retaliated against her and engaged in actions which she
believed constituted harassment, she did not submit corroborating evidence, such as witness

8

Id.

9

See David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

10

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991).

11

See Paul Trotman-Hall, 45 ECAB 229 (1993).

12

See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a claimant must substantiate allegations of
harassment or discrimination with probative and reliable evidence).

5

statements, to establish her allegations.13 Additionally, Major Sturdevant refuted her allegations.
The Board notes that there is no other evidence corroborating appellant’s charges. Thus,
appellant has not established a compensable employment factor under the Act with respect to the
claimed harassment or discrimination.
To the extent that appellant alleged a verbal abuse and threats by Major Sturdevant, the
Board has recognized the compensability of physical threats or verbal abuse in certain
circumstances. This does not imply, however, that every statement uttered in the workplace will
give rise to coverage under the Act.14 The Board finds that the facts of the case, noted above in
the analysis of the allegation of harassment, does not reveal that appellant’s superior threatened
her or acted unreasonably in view of appellant’s conduct. Appellant provided no corroborating
evidence, or witness statements to establish her allegations.15 Major Sturdevant denied that she
threatened, harassed or spoke to appellant in a hostile manner and there is no corroborating
evidence to support that the employing establishment erred or acted abusively. Appellant has not
otherwise shown how supervisory comments or actions rose to the level of verbal abuse or
otherwise fell within coverage of the Act.16
Appellant also noted filing an EEO claim for harassment and discrimination; however,
the Board further notes that grievances and EEO complaints, by themselves, do not establish that
workplace harassment or unfair treatment occurred.17 None of the information submitted
establishes improper action by her supervisor. Thus, the evidence regarding the EEO matter
does not establish a compensable employment factor under the Act.
Other allegations by appellant relate to administrative or personnel actions. In
Thomas D. McEuen,18 the Board held that an employee’s emotional reaction to administrative
actions or personnel matters taken by the employing establishment is not covered under the Act
as such matters pertain to procedures and requirements of the employer and do not bear a direct
relation to the work required of the employee. The Board noted, however, that coverage under
the Act would attach if the factual circumstances surrounding the administrative or personnel
action established error or abuse by the employing establishment superiors in dealing with the
claimant. Absent evidence of such error or abuse, the resulting emotional condition must be
considered self-generated and not employment generated. In determining whether the employing

13

See William P. George, 43 ECAB 1159, 1167 (1992) (claimed employment incidents not established where
appellant did not submit evidence substantiating that such incidents actually occurred).
14

Charles D. Edwards, 55 ECAB 258 (2004).

15

See William P. George, supra note 13.

16

See Judy L. Kahn, 53 ECAB 321 (2002) (the fact that a supervisor was angry and raised her voice does not, by
itself, support a finding of verbal abuse).
17

James E. Norris, 52 ECAB 93 (2000).

18

See Thomas D. McEuen, supra note 6.

6

establishment erred or acted abusively, the Board has examined whether the employing
establishment acted reasonably.19
Regarding appellant’s allegations that Major Sturdevant sabotaged her transfer and broke
promises to her regarding her security clearance, the Board finds that these allegations relate to
administrative or personnel matters, unrelated to the employee’s regular or specially assigned
work duties and do not fall within the coverage of the Act.20 The Board has held that denials by
an employing establishment of a request for a different job, promotion or transfer are not
compensable factors of employment as they do not involve the employee’s ability to perform his
or her regular or specially assigned work duties but rather constitute his or her desire to work in a
different position.21 The employing establishment has either denied these allegations or
contended that it acted reasonably in these administrative matters. The employing establishment
noted that appellant was pending discharge from the Air Force Reserve because she was unable
to obtain a security clearance due to problems with her financial history. It was further noted
that she was absent without leave from June 27 to August 10, 2005 without adequate supporting
medical documentation. Appellant has presented no corroborating evidence to support that the
employing establishment erred or acted abusively with regard to these allegations. Thus she has
not established administrative error or abuse in the performance of these actions and therefore
they are not compensable under the Act.
Appellant alleged that Major Sturdevant requested that she not speak with Major Coburn
regarding her work situation and that she follow the chain of command. The Board recognizes
that a supervisor or manager must be allowed to perform his or her duties and that, in performing
such duties, employees will at times dislike actions taken.22 Appellant has presented insufficient
evidence to support that the employing establishment acted unreasonably in exercising her
supervisor authority.
Appellant alleged that Major Sturdevant unreasonably objected to her leave requests and
required her to produce additional medical documentation to support her claim for disability.
The Board notes that the handling of leave requests and attendance matters are generally related
to the employment, they are administrative functions of the employer and not duties of the
employee.23 Major Sturdevant indicated that she tried to contact both appellant and her
physicians in letters dated June 2 and 14, 2005; however, she was unable to obtain complete
information regarding appellant’s diagnosed condition and her anticipated return to work. There
is no evidence that appellant’s supervisor erred or acted unreasonably in requesting medical
documentation regarding leave. The Board finds that the employing establishment acted

19

See Richard J. Dube, 42 ECAB 916, 920 (1991).

20

See Janet I. Jones, 47 ECAB 345, 347 (1996), Jimmy Gilbreath, 44 ECAB 555, 558 (1993); Apple Gate, 41
ECAB 581, 588 (1990); Joseph C. DeDonato, 39 ECAB 1260, 1266-67 (1988).
21

Donald W. Bottles, 40 ECAB 349, 353 (1988).

22

See Michael A. Deas, 53 ECAB 208 (2001).

23

See Judy Kahn, 53 ECAB 321 (2002)

7

reasonably in this administrative matter and appellant has not established a compensable factor
of employment with respect to this allegation.
Consequently, appellant has not established her claim for an emotional condition.24
LEGAL PRECEDENT -- ISSUE 2
Under section 8128(a) of the Act,25 the Office has the discretion to reopen a case for
review on the merits. The Office must exercise this discretion in accordance with the guidelines
set forth in section 10.606(b)(2) of the implementing federal regulations,26 which provides that a
claimant may obtain review of the merits of his or her written application for reconsideration,
including all supporting documents, sets forth arguments and contain evidence that:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by the
[Office]; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by [the Office].”
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
the Office without review of the merits of the claim.27
ANALYSIS -- ISSUE 2
Appellant’s November 3, 2006 request for reconsideration neither alleged nor
demonstrated that the Office erroneously applied or interpreted a specific point of law.
Additionally, appellant did not advance a relevant legal argument not previously considered by
the Office.
Appellant did not submit any additional evidence with her reconsideration request only a
narrative statement which reiterated her allegations that Major Sturdevant lied, harassed, verbally
abused and retaliated against her. However, her letter did not show how the Office erroneously
applied or interpreted a point of law nor did it advance a point of law or fact not previously
considered by the Office. The Office had previously considered appellant’s allegations and she

24

As appellant has failed to establish a compensable employment factor, the Board need not address the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496 (1992).
25

5 U.S.C. § 8128(a).

26

20 C.F.R. § 10.606(b).

27

20 C.F.R. § 10.608(b).

8

did not set forth a particular point of law or fact that the Office had not considered or establish
that the Office had erroneously interpreted a point of law with regard to her claim.28
With respect to the third requirement, submitting relevant and pertinent new evidence not
previously considered by the Office, appellant, as noted above, did not submit any new evidence
with her reconsideration request. Although appellant asserted that there had been a decision
finding Major Sturdevant committed perjury, she did not provide a copy of any such decision to
the Office for review.
The Board therefore finds that the Office properly determined that appellant is not
entitled to a review of the merits of her claim pursuant to any of the three requirements under
section 10.606(b)(2), and properly denied her November 3, 2006 request for reconsideration.
CONCLUSION
The Board finds that the evidence fails to establish that appellant sustained an emotional
condition in the performance of duty. The Board further finds that the Office properly denied
appellant’s request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the December 11 and June 20, 2006 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: October 1, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
28

See Brent A. Barnes, 56 ECAB ___ (Docket No. 04-2025, issued February 15, 2005) (evidence that is
repetitious or duplicative of evidence already in the case record does not constitute a basis for reopening the claim).

9

